Citation Nr: 1423265	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-21 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, including as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1958 to April 1977.  This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.

A review of the Virtual VA paperless claims processing system reveals a brief submitted by the Veteran's representative.  Review also reveals treatment records from June 2008 to March 2012 that were reviewed by the RO and are duplicative of treatment records contained in the paper claims file.  The Veterans Benefits Management System does not contain any documents in the Veteran's case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2013).  38 U.S.C.A. § 7107(a)(2)(West 2002).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has type II diabetes mellitus, which is controlled through diet.

2. The Veteran had active duty service in Vietnam.


CONCLUSION OF LAW

Type II diabetes mellitus is presumed to have been incurred in wartime service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2013).

Analysis

The Veteran alleges entitlement to service connection for type II diabetes mellitus, based on exposure to Agent Orange while in Vietnam. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including type II diabetes mellitus, if the disease becomes manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  A 10 percent rating is assigned for type II diabetes mellitus controlled only by restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

First, the Board finds that the Veteran is presumed to have been exposed to Agent Orange because he had active duty in Vietnam.  The National Personnel Records Center verified that the Veteran served in Vietnam from April 1966 to April 1967.  Additionally, the Veteran's abstract of service and medical history reflects that he was stationed at a field hospital in Vietnam from April 1966 to April 1967.  The Veteran was provided a reenlistment examination by Cum Rand Bay medical staff in April 1967.  He received a Certificate of Appreciation for his service from April 1966 to April 1967 for active duty with the U.S. Naval Support Activity, Saigon.  The record therefore reflects that the Veteran served in Vietnam.  The Veteran is presumed to have been exposed to Agent Orange and there is no affirmative evidence that he was not exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Second, the Board finds that the Veteran has type II diabetes mellitus that has become manifest to a degree of 10 percent or more.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A July 2008 private medical record diagnosed type II diabetes mellitus.  In a June 2010 letter, the Veteran's private physician stated that the Veteran had a history of impaired fasting glucose and that he was recently diagnosed with diabetes on the basis of elevated glucose and A1C with resultant microalbuminuria.  The physician noted that Veteran's diabetes is controlled with diet and did not require a diabetic prescription.  The physician stated that the Veteran was very compliant with medical instructions and that his latest testing showed significant improvement and was now below the diabetic range.

In April 2010 a VA examiner provided opinions that there was no current diagnosis of type II diabetes mellitus.  The examiner noted that the Veteran had impaired fasting glucose but did not meet the criteria for diabetes based on his 2 hour glucose tolerance test.  The examiner also noted a negative microalbumin test from 2009.  However, the examiner did not review the claims file and thus did not have access to the Veteran's medical history, including the private treatment records and letter from the Veteran's private physician.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  This is relevant as the examiner did not see the private physician's explanation that the diabetes was now below the diabetic range due to strict compliance with diet.  The Board assigns little weight to this opinion.

In a February 2012, a VA examiner provided an opinion associated with a January 2012 examination.  The opinion stated that the Veteran does not meet the criteria for type II diabetes because a February 2012 glucose tolerance test was normal.  The examiner did not address the letter from the Veteran's private physician.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board gives little weight to this opinion.  Accordingly, the most probative evidence of record demonstrates that there is a current diagnosis of diabetes mellitus, type II.  
  
Additionally, the evidence of record indicates that the Veteran type II diabetes mellitus is controlled by a restricted diet; thus it indicates it is manifest to a 10 percent evaluation.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Based on the foregoing, the Board finds that service connection for type II diabetes mellitus is warranted on a presumptive basis/


ORDER

Service connection for type II diabetes mellitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  An addendum opinion is required in this case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the January 2012 VA examiner opined that hypertension was not caused or aggravated by type II diabetes mellitus, the examiner did not address whether Agent Orange exposure could have caused the Veteran's hypertension.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment since May 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's hypertension.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his conceded Agent Orange exposure, despite the disorder's absence from the presumptive service connection list.    

3.  After the development requested has been completed, the AOJ must review any medical report received to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


